Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 4, 2014

                                       No. 04-13-00847-CV

                                IN THE INTEREST OF B.A.E.,

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-00095
                            Honorable Dick Alcala, Judge Presiding

                                          ORDER
        This is an accelerated appeal from the trial court’s final order terminating appellant’s
parental rights. Appellant’s court-appointed appellate counsel has filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no
meritorious issues to raise on appeal. See In re RR, No. 04-03-00096-CV, 2003 WL 21157944
(Tex. App.—San Antonio, May 21, 2003, order) (holding that Anders procedures apply to
appeals from orders terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex.
App.—San Antonio, Sept. 10, 2003, no pet.)(mem. op.). Counsel states he has provided copies of
the brief and motion to withdraw to appellant and informed appellant of his right to review the
record and file his own brief. See id.; Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San
Antonio, July 23, 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San
Antonio 1996, no pet.).

        If appellant desires to file a pro se brief, we order that he do so by March 24, 2014. If
appellant files a timely pro se brief, appellee may file a responsive brief no later than twenty days
after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not file a
timely pro se brief, appellee may file a brief in response to counsel’s brief no later than April 14,
2014. We further order the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court.

                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court